                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 IVY FOUNTAIN,                                      Case No. 19‐CV‐836 (NEB/DTS)

                      Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 WARDEN R. MARQUES,

                      Respondent.




       The Court has received the December 9, 2019 Report and Recommendation of

United States Magistrate Judge David T. Schultz. [ECF No. 9.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 9] is ACCEPTED;

2. The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED AS MOOT; and

3. The action is DISMISSED WITHOUT PREJUDICE.
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 21, 2020            BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               2
